UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Ticker Symbol: BRBLX) SEMI-ANNUAL REPORT September 30, 2012 www.bearlybullish.com BearlyBullish a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Supplemental Information 18 Expense Example 20 This report and the financial statements contained herein are provided for the general information of the shareholders of the BearlyBullish Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Letter to Shareholders MARKET REVIEW – Q3 Markets rose consistently each month during the past quarter, lifting S&P 500 by 6.35%. Spotlight throughout this period was on the Central banks.Domestically, the Federal Reserve announced an unprecedented third round of Quantitative Easing (QE3).In Europe, the European Central Bank (ECB) agreed to purchase short term bonds from troubled countries, Germany’s Constitutional Court allowed the construction of a permanent bailout fund and the European Union (EU) agreed to establish a sole banking supervisor, all considered crucial steps to resolve the European debt crisis.The markets responded favorably to these actions with all sectors postingpositive returns. Utilities, however, underperformed as investors rebalanced their portfolios away from defensive stocks. The Federal Reserve announced that it would purchase $40 billion dollars a month in agency mortgage-backed securities as well as continue its “Operation Twist”, selling short-term Treasuries in exchange for the same amount of longer-term bonds, until the Fed sees “substantial improvement in the outlook for the labor market.” Yields on mortgage backed securities fell markedly on this news, raising their value. While the Fed has made it attractive for banks to issue new mortgages, banks have been conservative in giving out new loans; preventing a full blown effect of the Fed’s policies. We expect this to change with a recovery in housing. A strengthened housing market is lifting property values and helping Americans repair their balance sheets, a trend that could spur the economy by making households more willing to spend. The value of Americans' real-estate holdings jumped about $400 billion or 2.1%, to $19.1 trillion, in the third quarter, according to the Federal Reserve. The increase follows a similar leap in the first quarter. Additionally, Fed’s latest moves are likely to push 30-year fixed mortgage rates down to 3% from 3.55% presently. Yet, a majority of Americans still have mortgage rates above 5 percent. Lower rates could trigger another wave of refinancing, which would leave people with more money to spend. At the same time equity markets are approaching multi-year highs. Real estate and stocks, together, make up 50% of US household assets. The recovery in that 50% component is likely to repair consumers’ balance sheet, encourage lending, improve consumer sentiment and consequently result in higher discretionary spending that would propel the recovery because consumer spending fuels two-thirds of the nation's economic activity. STANDARDIZED FUND PERFORMANCE BRBLX 1yr:23.46% Inception: 9.42% BBOEVLUS 1yr:20.10% Inception7.72% S & P Total Return 1yr:22.56% Inception 13.03% Gross expense ratio is 3.27%.The inception date is 6/15/11.The performance data quoted represents past performance and is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-337-3707.The performance returns for the Fund reflect a fee waiver in effect. In absence of such waiver, the returns would be reduced.Shares redeemed within 90 days of purchase will be charged a 1.00% redemption fee. Since inception performance is annualized. 1 SECTOR REVIEW(Percent of Fund’s Portfolio as of 09/28/12) Financials – 15.85% We are positive on banks and insurance companies. Banks have raised their lending standards while the quality of their loan portfolio has continued to improve as is evident from delinquency rates that have fallen to the lowest level since Q4 2008. Most banks continue to trade significantly below their book value, (total assets minus liabilities, as stated on company balance sheet),in what we see is an improving economic environment. We expect mortgage originations to drive near term profits for banks and rising home prices to result in higher recoveries for their sizable impaired residential mortgage loan portfolios. Low interest rates set by the Fed will continue to put pressure on net interest margins, (difference between the interest income generated by banks or other financial institutions and the amount of interest paid out to their lenders, relative to the amount of total interest-earning assets) but we expect that to be offset by higher origination volume and improved recoveries. Insurance companies are also being penalized for a low interest rate environment, but the market is not giving credit to these companies for their ability to raise policy premiums. If interest rates rebound, improved performance of investment portfolios will accelerate their investment income. Industrials –15.23% In Industrials, we were selectively overweight companies such as USG Corp (USG), Fortune Brands Home & Security (FBHS) and Eaton Corp (ETN), during this period. We believe these companies are well positioned to take advantage of housing and construction recovery. Some of them saw revenue drop 50% from their peak. These companies are benefitting from increase in new residential construction, which is being driven by pent up demand for new houses and multi-year low vacancy rates. Additionally, we own select undervalued names that we believe are underappreciated based on current valuation and are expected to benefit from the economic recovery. Consumer Discretionary – 13.51% While we expect consumers to increasingly participate in this recovery, we realize that this is an extremely competitive space and it is challenging to maintain competitive advantage over extended periods. We believe a larger proportion of consumer dollars will go towards online and specialty players. We are also executing on the housing theme via businesses that are complementary to new residential construction. We like Amazon.com Inc. (AMZN), Starbucks (SBUX) and Whirlpool (WHR). Information Technology – 12.38% Several trends are emerging in this sector. Within mobile devices, hardware differentiation is narrowing between the leaders and the followers. We are seeing new products being introduced at very competitive prices, which are challenging incumbents in maintaining their price premium. Due to this price deflation risk, we prefer companies such as Google (GOOG) and Ebay (EBAY) that are not fully leveraged on hardware products but have a unique offering, which will ultimately benefit from increasing penetration of mobile devices. We believe the enterprise segment offers long term opportunities that we will continue to monitor, however, currently we have not engaged in this segment due to dampening trends in enterprise technology spending, as indicated in the recentCIO(Chief Information officer) surveys. Energy – 10.07% Oil prices continue to be volatile, while natural gas has shown strength starting 2Q. We remain positive on energy and feel that enhanced recoveries at reduced costs can continue to drive outperformance even in a flattish commodity price environment. We continue to believe that larger players in key shale development plays will see a greater likelihood of execution and cost reduction because of their ability to gain access to quality services and 2 benefit more widely from improved drilling techniques. We believe these factors will help EOG Resources (EOG) and Pioneer Natural Resources (PXD). Cash – 9.80% We keep evaluating opportunities to deploy excess cash in the fund, but there are times when we don’t find enough compelling opportunities. At the end of 3Q, approximately 10% of fund assets were in cash Materials – 6.12% We continue to be constructive on materials sector because of their attractive valuation. We have had success with CF Industries (CF) and we feel positive about Eastman Chemical (EMN). We have stayed away from base metals during this period of volatility. Our strategy in base metals will be shaped by the breadth of global economic recovery. We will continue to explore value within this sector. Healthcare – 6.12% We remained light in this sector due to regulatory uncertainty, but we continued to add positions when we came across compelling valuations in solid defendable businesses such as Humana (HUM). We continue to have single position exposure to the biotech segment via Biogen Idec (BIIB) and to the generic drugs segment via Perrigo (PRGO). ETF- 3.94% We use ETFs sometimes to get exposure to a sector or an asset class in a cost effective manner Consumer Staples – 3.44% We have shed exposure in staples because of fully priced valuation that offers limited potential to take advantage of an improving economy. We continue to hold Clorox (CLX) and Altria (MO). Telecommunication Services – 1.9% We like the carriers for their ability to grab a large share of consumers’ wallet even in weak economic times. We own AT&T (T). Utilities – 1.84% We are underweight utilities because we see more attractive opportunities to take advantage of this recovery cycle. OUTLOOK Although more optimistic on US economy, we are closely watching the near term events, namely the European crisis, the presidential election and the threat of a fiscal cliff. Europe continues to show signs of being in recession, but monetary easing by ECB has led to material declines in the sovereign interest rates of Spain and Italy. Chinese economic authorities announced stimulus measures to combat the slowdown, yet China continues to show weakness. Most economists are looking for subdued but positive growth in the U.S. for the balance of this year. Of concern, is the looming “fiscal cliff” whereby many tax breaks expire and spending cuts automatically trigger starting December 31. These tax increases and spending cuts amount to about 4% of GDP. If they go forward as planned, the U.S. economy would fall back into recession. However, most observers believe that after the election some compromise will be reached to modify or extend these measures. According to a recent J.P. Morgan report, Congress has not been this polarized since the Civil War. Both congressional and presidential approval ratings are 3 well below averages. But, an election is not a reason for investors to go to cash, particularly in the current environment of negative real yields. We believe investors can take advantage of a housing led recovery and a sterilizing financial sector, but they should be prepared to change course if an unfavorable policy action threatens this recovery. With all of this in mind, the outlook for continued slow growth supports a balanced and diversified investment approach, not a flight to the perceived safety of low-yielding fixed income securities. As always, we appreciate the confidence and trust you have placed in us and the management of your assets. Sincerely, Buddie Ballard Jr., CFA Michael Turner, CFA Equity investments are subject to market fluctuations. Mid cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to call out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. The Fund is non-diversified and may hold fewer securities than a diversified fund. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The Fund may, at times, experience higher than average portfolio turnover, which may generate significant taxable gains and increased trading expenses, which in turn may lower the Fund’s return. The S&P 500 Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. The Barclays Aggregate Bond Index represents the securities of the U.S. dollar-denominated investment grade bond market. The Nasdaq Composite consists of the common stocks and similar securities listed on the NASDAQ stock market. The Bloomberg Active Index BBOEGIUS consists of funds in the BearlyBullish Fund’s peer group. This index represents a peer group of 189 open-end, growth and income funds domiciled in the United States.It is not possible to invest directly in an Index. Basis point (definition)- a unit that is equal to 1/100th of 1%. 4 BearlyBullish Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 86.2% CONSUMER DISCRETIONARY – 13.5% Amazon.com, Inc.* $ Starbucks Corp. Tempur-Pedic International, Inc.* Under Armour, Inc. - Class A* VF Corp. Whirlpool Corp. CONSUMER STAPLES – 3.4% Altria Group, Inc. Clorox Co. ENERGY – 10.0% Anadarko Petroleum Corp. ConocoPhillips EOG Resources, Inc. National Oilwell Varco, Inc. Pioneer Natural Resources Co. FINANCIALS – 15.8% American Express Co. American International Group, Inc.* Bank of America Corp. Genworth Financial, Inc. - Class A* JPMorgan Chase & Co. Travelers Cos., Inc. Wells Fargo & Co. HEALTH CARE – 6.1% Biogen Idec, Inc.* Humana, Inc. Perrigo Co. INDUSTRIALS – 15.2% Eaton Corp. Flowserve Corp. Fortune Brands Home & Security, Inc.* Joy Global, Inc. Norfolk Southern Corp. 5 BearlyBullish Fund SCHEDULE OF INVESTMENTS – Continued As of September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Textron, Inc. $ USG Corp.* INFORMATION TECHNOLOGY – 12.4% Apple, Inc. eBay, Inc.* Google, Inc. - Class A* International Business Machines Corp. Mastercard, Inc. - Class A SanDisk Corp.* MATERIALS – 6.1% CF Industries Holdings, Inc. Eastman Chemical Co. Praxair, Inc. TELECOMMUNICATION SERVICES – 1.9% AT&T, Inc. UTILITIES – 1.8% NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $10,457,283) EXCHANGE TRADED FUNDS – 4.0% ProShares UltraShort 20+ Year Treasury* SPDR S&P Homebuilders ETF TOTAL EXCHANGE TRADED FUNDS (Cost $544,877) SHORT-TERM INVESTMENTS – 9.6% Fidelity Institutional Money Market Fund, 0.17%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,343,301) TOTAL INVESTMENTS – 99.8% (Cost $12,345,461) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 BearlyBullish Fund SUMMARY OF INVESTMENTS As of September 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financials 15.8% Industrials 15.2% Consumer Discretionary 13.5% Information Technology 12.4% Energy 10.0% Materials 6.1% Health Care 6.1% Consumer Staples 3.4% Telecommunication Services 1.9% Utilities 1.8% Total Common Stocks 86.2% Exchange Traded Funds 4.0% Short-Term Investments 9.6% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 BearlyBullish Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2012 (Unaudited) Assets: Investments, at value (cost $12,345,461) $ Receivables: Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Distribution fees (Note 6) Transfer agent fees and expenses Fund accounting fees Administration fees Custody fees Chief Compliance Officer fees Trustees fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 8 BearlyBullish Fund STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2012 (Unaudited) Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fee Administration fees Distribution fees (Note 6) Fund accounting fees Transfer agent fees and expenses Registration fees Custody fees Audit fees Offering costs Chief Compliance Officer fees Legal fees Shareholder reporting fees Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 BearlyBullish Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the Period September 30, 2012 June 15, 2011* (Unaudited) to March 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income - ) Total distributions to shareholders - ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $124 and $2,362 respectively. See accompanying Notes to Financial Statements. 10 BearlyBullish Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended For the Period September 30, 2012 June 15, 2011* (Unaudited) to March 31, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss1 ) - 2 Net realized and unrealized gain on investments Total from investment operations Remption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return % 3 % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4 % 4 After fees waived and expenses absorbed % 4, 5 % 4, 5 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed -1.43
